t c memo united_states tax_court robert i redisch and pamela a redisch petitioners v commissioner of internal revenue respondent docket no filed date joseph falcone for petitioners alicia a mazurek and alexandra e nicholaides for respondent memorandum findings_of_fact and opinion buch judge respondent issued a notice_of_deficiency determining the following deficiencies and penalties with respect to the redisches’ federal_income_tax for years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the continued year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions the issues remaining for consideration are whether the redisches converted their secondary residence into a rental property such that they are entitled to certain deductions including an ordinary_loss deduction and whether they are liable for accuracy-related_penalties under sec_6662 on the basis of the evidence presented at trial we hold that the redisches did not convert their secondary residence into a property_held_for_the_production_of_income and are not entitled to related deductions or an ordinary_loss deduction further they are liable for accuracy-related_penalties findings_of_fact mr and mrs redisch were married during and the years in issue mr redisch is a veterinary doctor and has been in practice over years hammock dunes is a private oceanfront community in palm coast florida hammock dunes has two golf courses two clubhouses and a variety of housing continued tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar options including condominiums golf villas and single-family homes in mr redisch rented a golf villa in hammock dunes mr redisch enjoyed his stay at hammock dunes and decided to pursue purchasing real_estate within the community in date the redisches purchased a piece of property in hammock dunes for dollar_figure intending to build a home on the land when the redisches returned to hammock dunes to meet with an architect about their future home they rented an oceanfront condo during their stay after spending time in the condo the redisches decided to sell the land and buy an oceanfront condo instead they sold their land in the fall of for approximately dollar_figure the redisches purchased an oceanfront condo porto mar property in date for dollar_figure the porto mar property was a seasonal home and the redisches never intended that it be nor did it become their primary residence after purchasing the porto mar property the redisches made some cosmetic changes such as painting the condo and installing track lighting carpet and custom closets and they purchased furniture the parties stipulate that the redisches’ basis in the porto mar property is dollar_figure the redisches purchased the porto mar property for their personal_use and often spent time there with their daughter tragically the redisches’ daughter passed away in after that the redisches decided that they could no longer stay in the porto mar property rather than selling it in the redisches decided to rent it out because they believed that they could sell it later at a profit while generating cash in the short term mr redisch contacted a realtor from hammock dunes real_estate co realty company to assist him in renting out the porto mar property hammock dunes was still under development and the realty company showed potential purchasers properties within the community including those that were newly constructed mr redisch selected this company because most of the realtors lived within the hammock dunes community and he believed they would be in the best position to rent out the porto mar property the realty company also operated an information center within the community that was staffed with realtors who would provide information and tours to potential buyers mr redisch testified that he entered into a one-year contract with the realty company beginning around date the redisches intended to rent out the furnished porto mar property under a one-year lease that included the option to assume mr redisch’s golf membership mr redisch determined the monthly rental price on the basis of discussions he had with realtors that he knew and his past experience renting in the community the redisches stopped staying at the porto mar property after their daughter passed away in date they removed most of their personal belongings but they would visit to ensure the porto mar property was in suitable condition for showings the redisches did not return in part because of the memories of spending time in the porto mar property with their daughter and in part because they had agreed to keep it available to the realty company to show at any time the realty company maintained an on-call agent at all times to be available to prospective clients the redisches were not paid to keep the porto mar property available as a model but the agents would let prospective clients know that it was available to rent they changed one of the bedrooms into a child’s room at the suggestion of the realty company to appeal to potential renters that were grandparents the redisches hoped that a potential buyer would decide to construct a home in hammock dunes and rent the porto mar property during construction much as the redisches had the porto mar property was also featured in a portfolio of rental properties in the realty company’s office the redisches did not offer any evidence to show the efforts that the realtor took to market the porto mar property outside hammock dunes when the redisches returned to hammock dunes they stayed with sue barnes a friend who also owned a condominium in an adjacent building the unit had two master bedrooms and ms barnes invited the redisches to stay at her property for as long as they wanted any time they wanted the redisches had a key to ms barnes’ property and would assist her by receiving deliveries when she was away the redisches would stay at ms barnes’ property for weeks or even months but they did not pay her rent the redisches received inquiries from two potential renters however neither rented the porto mar property because one wanted to rent it for only two months and one had a large dog both of which situations conflicted with building restrictions because of lackluster interest in renting the porto mar property the redisches listed it for sale with a different agent in date the redisches still hoped to rent it out but were considering other options such as selling or leasing to own because other owners in the building were losing their properties to foreclosure and they were worried about how that would affect the price of the porto mar property mr redisch remained in contact with the agent during to try to determine why they were not receiving offers in date the redisches took the porto mar property off the market to obtain an appraisal in order to price it more competitively the porto mar property sold for dollar_figure in date the furniture in the unit sold for dollar_figure the redisches jointly filed form sec_1040 u s individual_income_tax_return for and each return was prepared by a paid return preparer and included a schedule e supplemental income and loss claiming deductions relating to the porto mar property respondent examined the returns and issued a notice_of_deficiency on date making several adjustments and determining deficiencies and accuracy-related_penalties under sec_6662 the redisches while residing in michigan timely petitioned subsequently the redisches amended their petition asserting that the sale of the porto mar property should have been reported on the form_1040 as an ordinary_loss instead of as a long-term_capital_loss as it was originally reported after concessions by both parties the only issues remaining are whether the porto mar property was converted to a property_held_for_the_production_of_income such that schedule e deductions are allowable whether the redisches are entitled to an ordinary_loss deduction on the sale of the porto mar property and whether the redisches are liable for accuracy-related_penalties under sec_6662 i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the burden with respect to a factual issue may shift to the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding the issue has complied with the necessary substantiation requirements has maintained all records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews the redisches do not argue that the burden should shift nor have they met the requirements under sec_7491 accordingly the burden remains on them ii conversion to a property_held_for_the_production_of_income generally no deduction is allowed for personal living or family_expenses however an individual can deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year for the management conservation or rule a 290_us_111 sec_262 maintenance_of_property_held_for_the_production_of_income the individual bears the burden of proving that a conversion to a profit-motivated purpose occurred that burden cannot be satisfied if the profit-motivated purpose was secondary to another purpose not motivated by profit whether an individual converted his personal_property to one held_for_the_production_of_income is a question of fact that depends on the purpose or intention of the individual as gleaned from all of the facts and circumstances in8 the case of a converted residence the court often looks to five factors to determine the taxpayer’s intent the length of time the house was occupied by the individual as his residence before placing it on the market for sale whether the individual permanently abandoned all further personal_use of the house the character of the property recreational or otherwise offers to rent and sec_212 65_tc_34 murphy v commissioner tcmemo_1993_292 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir offers to sell no one factor is determinative and we consider all of the facts and circumstances similarly sec_165 allows a deduction for any loss sustained during the taxable_year that is not otherwise compensated however in order for an individual to deduct such a loss the loss must be incurred_in_a_trade_or_business be incurred in any transaction entered into for profit though not connected with a trade_or_business or arise from some sort of casualty or theft an individual can claim a loss under sec_165 on property purchased or constructed as a primary residence if before its sale it is rented or otherwise appropriated to income-producing purposes and is used for such purposes up to the time of its sale dollar_figure after considering all of the facts and circumstances we find that the porto mar property was not converted to a rental property the redisches used the porto mar property for four years before abandoning personal_use of it in april grant v commissioner t c pincite 54_tc_1298 saunders v commissioner tcmemo_2002_143 aff’d 75_fedappx_494 6th cir sec_165 sec_1_165-9 income_tax regs although mr redisch testified that he signed a one-year agreement with a realty company to rent the porto mar property he did not provide any other evidence of such an agreement even if the redisches had produced the contract mr redisch stated that the efforts of the realty company to rent out the porto mar property were limited to featuring it in a portfolio kept in the company’s office and telling prospective buyers that it was available when showing it as a model it is unsurprising that this minimal effort yielded only minimal interest mr redisch did not testify regarding any other tactics that he attempted to employ to rent out the porto mar property other than getting a new real_estate agent mr redisch also did not provide any evidence beyond a copy of a multiple listing service listing of the porto mar property of the actions taken by the second agent to rent out the home accordingly we find that the redisches did not make a bona_fide attempt to rent out the porto mar property and therefore did not convert it to one held_for_the_production_of_income consequently the redisches are not entitled to deductions under sec_212 or a loss deduction under sec_165 relating to the porto mar property iii accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax respondent bears the burden of production with respect to any penalty or addition_to_tax the redisches then bear the burden of proving any defensesdollar_figure an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure in accordance with this opinion the redisches’ exact underpayment for each year depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax for either year respondent has met his burden with respect to that year respondent made no showing as to negligence the redisches have failed to prove any defenses although they stated that their return was completed by a paid return preparer the redisches provided no see sec_7491 sec_6664 sec_6662 see olagunju v commissioner tcmemo_2012_119 jarman v commissioner tcmemo_2010_285 information about the paid return preparer or what information the paid return preparer used to prepare the return accordingly we sustain the penalties under sec_6662 for and if the rule_155_computations establish substantial understatements of income_tax iv conclusion on the basis of our examination of the record before us and the parties’ arguments at trial we find that the redisches are not entitled to deductions under sec_212 or a loss deduction under sec_165 for the porto mar property because they did not convert it to a property_held_for_the_production_of_income further they are liable for an accuracy-related_penalty for each year to reflect the foregoing and the concessions of the parties decision will be entered under rule
